Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 19 and 20 have been cancelled.
Claims 6-9 are hereby rejoined.

Allowable Subject Matter
Claims 1-9, 11, 14, 16, 21-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “an etchinq qas consisting of a hydrofluorocarbon etching gas selected from the group consisting of 1,1,1,3,3,3-hexafluoropropane (C3H2F6), 1,1,2,2,3,3- hexafluoropropane (iso-C3H2F6), 1,1,1,2,3,3,3-heptafluoropropane (C3HF7), 1,1,1,2,2,3,3-heptafluoropropane (iso-C3HF7), and combinations thereof, a fluorocarbon etching gas containing hydrogen or iodine selected from the group consisting of cC4F8, C4F8, C4F6, C5F8, CF4, CH3F, CF3H, CH2F2, CF31, C2F31, C2F51 and combinations thereof, an oxygen-containing gas and an inert gas, wherein the first etching layer comprises a material 
	Claims 2-9, 11, 14, 16, 22-28 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	With regards to claims 1 and 21, the closest prior art was Benson et al. (Pub No. US 2009/0176375 A1), Oomori et al. (Pub No. US 2018/0204728 A1), and Tang et al. (Pub No. US 2012/0261722 A1) and teaches everything of claims 1 and 21 except for “an etchinq qas consisting of a hydrofluorocarbon etching gas selected from the group consisting of 1,1,1,3,3,3-hexafluoropropane (C3H2F6), 1,1,2,2,3,3- hexafluoropropane (iso-C3H2F6), 1,1,1,2,3,3,3-heptafluoropropane (C3HF7), 1,1,1,2,2,3,3-heptafluoropropane (iso-C3HF7), and combinations thereof, a fluorocarbon etching gas containing hydrogen or iodine selected from the group consisting of cC4F8, C4F8, C4F6, C5F8, CF4, CH3F, CF3H, CH2F2, CF31, C2F31, C2F51 and combinations thereof, an oxygen-containing gas and an inert gas, wherein the first etching layer comprises a material different .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML